ORDER

PER CURIAM.
AND NOW, this 29th day of December, 2005, Richard R. Thomas, II, having been suspended from the practice of law in the State of New Jersey for a period of three years by Order of the Supreme Court of New Jersey dated May 3, 2005; the said Richard R. Thomas, II, having been directed on September 30, 2005, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Richard R. Thomas, II, is suspended from the practice of law in this Commonwealth consistent with the Order of the Supreme Court of New Jersey dated May 3, 2005, to run concurrent with the suspension imposed by this Court on April 27, 2005, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.